Case 4:19-cv-00816-ALM-CAN Document 16 Filed 04/02/20 Page 1 of 11 PageID #: 118




                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

                                                      §
    Craig Cunningham,                                 §    CASE NO. 4:19-cv-00816-ALM-CAN
       Plaintiff,                                     §
                                                      §
            v.                                        §   CLASS ACTION
                                                      §
    TK Supplements, Inc.,                             §
      Defendant                                       §
                                                      §
                                                      §

                         CONFIDENTIALITY AND PROTECTIVE ORDER
            The Parties' Joint Motion for Entry of a Confidentiality and Protective Order

     [Dkt. 15] (“Protective Order”) is hereby GRANTED. It is hereby ORDERED as

     follows:

            1.      Classified Information

     “Classified Information” means any information of any type, kind, or character that is

     designated as “Confidential”, “For Counsel Only”, or “Attorneys Eyes Only” by any of

     the supplying or receiving persons, whether it be a document, information contained in a

     document, information revealed during a deposition, information revealed in an

     interrogatory answer, or otherwise.
            2.      Qualified Persons

            “Qualified Persons” means:
            a.     For Counsel or Attorneys Eyes Only information:

                    i.      retained counsel for the parties in this litigation and their respective
                            staff;


                    ii.     actual or potential independent experts or consultants (and their
     administrative or clerical staff) engaged in connection with this litigation (which shall not
     include the current employees, officers, members, or agents of parties or affiliates of parties)




                                              Page 1 of 12
Case 4:19-cv-00816-ALM-CAN Document 16 Filed 04/02/20 Page 2 of 11 PageID #: 119




     who, prior to any disclosure of Classified Information to such person, have signed a
     document agreeing to be bound by the terms of this Protective Order (such signed document
     to be maintained by the attorney retaining such person) and have been designated in writing
     by notice to all counsel;

                    iii.   this court and its staff and any other tribunal or dispute resolution
     officer duly appointed or assigned in connection with this litigation.

            b.      For Confidential information:

                    i.      the persons identified in subparagraph 2(a);

                    ii.     the party, if a natural person;

                    iii.    if the party is an entity, such officers or employees of the party who
     are actively involved in the prosecution or defense of this case who, prior to any disclosure
     of Confidential information to such person, have been designated in writing by notice to all
     counsel and have signed a document agreeing to be bound by the terms of this Protective
     Order (such signed document to be maintained by the attorney designating such person);

                    iv.     litigation vendors, court reporters, and other litigation support
     personnel;

                     v.    any person who was an author, addressee, or intended or authorized
     recipient of the Confidential information and who agrees to keep the information
     confidential, provided that such persons may see and use the Confidential information but
     not retain a copy.

            c.      Such other person as this court may designate after notice and an opportunity

     to be heard.

            3.      Designation Criteria

            a.      Nonclassified Information. Classified Information shall not include

     information that either:

                  i.        is in the public domain at the time of disclosure, as evidenced by a
     written document;

                   ii.     becomes part of the public domain through no fault of the recipient,
     as evidenced by a written document;

                   iii.    the receiving party can show by written document was in its rightful
     and lawful possession at the time of disclosure; or




                                              Page 2 of 12
Case 4:19-cv-00816-ALM-CAN Document 16 Filed 04/02/20 Page 3 of 11 PageID #: 120




                     iv.     lawfully comes into the recipient’s possession subsequent to the time
     of disclosure from another source without restriction as to disclosure, provided such third
     party has the right to make the disclosure to the receiving party.

             b.      Classified Information. A party shall designate as Classified Information only

     such information that the party in good faith believes in fact is confidential. Information that

     is generally available to the public, such as public filings, catalogues, advertising materials,

     and the like, shall not be designated as Classified.

             Information and documents that may be designated as Classified Information

     include, but are not limited to, trade secrets, confidential or proprietary financial

     information, operational data, business plans, and competitive analyses, personnel files,

     personal information that is protected by law, and other sensitive information that, if not

     restricted as set forth in this order, may subject the producing or disclosing person to

     competitive or financial injury or potential legal liability to third parties.

             Correspondence and other communications between the parties or with nonparties

     may be designated as Classified Information if the communication was made with the

     understanding or reasonable expectation that the information would not become generally

     available to the public.

             c.      For Counsel or Attorneys Eyes Only. The designation “For Counsel Only” or

     “Attorneys Eyes Only” shall be reserved for information that is believed to be unknown to

     the opposing party or parties, or any of the employees of a corporate party. For purposes of

     this order, so-designated information includes, but is not limited to, product formula

     information, design information, non-public financial information, pricing information,

     customer identification data, and certain study methodologies.

             d.      Ultrasensitive Information. At this point, the parties do not anticipate the

     need for higher levels of confidentiality as to ultrasensitive documents or information.



                                                Page 3 of 12
Case 4:19-cv-00816-ALM-CAN Document 16 Filed 04/02/20 Page 4 of 11 PageID #: 121




     However, in the event that a court orders that ultrasensitive documents or information be

     produced, the parties will negotiate and ask the court to enter an ultrasensitive information

     protocol in advance of production to further protect such information.

            4.       Use of Classified Information

            All Classified Information provided by any party or nonparty in the course of this

     litigation shall be used solely for the purpose of preparation, trial, and appeal of this

     litigation and for no other purpose, and shall not be disclosed except in accordance with the

     terms hereof.

            5.       Marking of Documents

            Documents provided in this litigation may be designated by the producing person or

     by any party as Classified Information by marking each page of the documents so

     designated with a stamp indicating that the information is “Confidential”, “For Counsel

     Only”, or “Attorneys Eyes Only”. In lieu of marking the original of a document, if the

     original is not provided, the designating party may mark the copies that are provided.

     Originals shall be preserved for inspection.

            6.       Disclosure at Depositions

            Information disclosed at (a) the deposition of a party or one of its present or former

     officers, directors, employees, agents, consultants, representatives, or independent experts

     retained by counsel for the purpose of this litigation, or (b) the deposition of a nonparty may

     be designated by any party as Classified Information by indicating on the record at the

     deposition that the testimony is “Confidential” or “For Counsel Only” and is subject to the

     provisions of this Order.




                                              Page 4 of 12
Case 4:19-cv-00816-ALM-CAN Document 16 Filed 04/02/20 Page 5 of 11 PageID #: 122




             Any party also may designate information disclosed at a deposition as Classified

     Information by notifying all parties in writing not later than 30 days of receipt of the

     transcript of the specific pages and lines of the transcript that should be treated as Classified

     Information thereafter. Each party shall attach a copy of each such written notice to the face

     of the transcript and each copy thereof in that party’s possession, custody, or control. All

     deposition transcripts shall be treated as For Counsel Only for a period of 30 days after

     initial receipt of the transcript.

             To the extent possible, the court reporter shall segregate into separate transcripts

     information designated as Classified Information with blank, consecutively numbered pages

     being provided in a nondesignated main transcript. The separate transcript containing

     Classified Information shall have page numbers that correspond to the blank pages in the

     main transcript.

             Counsel for a party or a nonparty witness shall have the right to exclude from

     depositions any person who is not authorized to receive Classified Information pursuant to

     this Protective Order, but such right of exclusion shall be applicable only during periods of

     examination or testimony during which Classified Information is being used or discussed.

             7.      Disclosure to Qualified Persons

             a.      To Whom. Classified Information shall not be disclosed or made available by

     the receiving party to persons other than Qualified Persons except as necessary to comply

     with applicable law or the valid order of a court of competent jurisdiction; provided,

     however, that in the event of a disclosure compelled by law or court order, the receiving

     party will so notify the producing party as promptly as practicable (if at all possible, prior to

     making such disclosure) and shall seek a protective order or confidential treatment of such




                                              Page 5 of 12
Case 4:19-cv-00816-ALM-CAN Document 16 Filed 04/02/20 Page 6 of 11 PageID #: 123




     information. Information designated as For Counsel Only shall be restricted in circulation to

     Qualified Persons described in subparagraph 2(a).

             b.      Retention of Copies During this Litigation. Copies of For Counsel Only

     information shall be maintained only in the offices of outside counsel for the receiving party

     and, to the extent supplied to experts described in subparagraph 2(a)(ii), in the offices of

     those experts. Any documents produced in this litigation, regardless of classification, that

     are provided to Qualified Persons shall be maintained only at the office of such Qualified

     Person and only necessary working copies of any such documents shall be made. Copies of

     documents and exhibits containing Classified Information may be prepared by independent

     copy services, printers, or illustrators for the purpose of this litigation.

             c.      Each party’s outside counsel shall maintain a log of all copies of For Counsel

     Only documents that are delivered to Qualified Persons.

             8.      Unintentional Disclosures

             Documents unintentionally produced without designation as Classified Information

     later may be designated and shall be treated as Classified Information from the date written

     notice of the designation is provided to the receiving party.

                     If a receiving party learns of any unauthorized disclosure of Confidential

     information or For Counsel Only information, the party shall immediately upon learning of

     such disclosure inform the producing party of all pertinent facts relating to such disclosure

     and shall make all reasonable efforts to prevent disclosure by each unauthorized person who

     received such information.

             9.      Documents Produced for Inspection Prior to Designation




                                                Page 6 of 12
Case 4:19-cv-00816-ALM-CAN Document 16 Filed 04/02/20 Page 7 of 11 PageID #: 124




            In the event documents are produced for inspection prior to designation, the

     documents shall be treated as For Counsel Only during inspection. At the time of copying

     for the receiving parties, Classified Information shall be marked prominently

     “Confidential”, “For Counsel Only”, or “Attorneys Eyes Only” by the producing party.

            10.     Consent to Disclosure and Use in Examination

            Nothing in this order shall prevent disclosure beyond the terms of this order if each

     party designating the information as Classified Information consents to such disclosure or if

     the court, after notice to all affected parties and nonparties, orders such disclosure. Nor shall

     anything in this order prevent any counsel of record from utilizing Classified Information in

     the examination or cross-examination of any person who is indicated on the document as

     being an author, source, or recipient of the Classified Information, irrespective of which

     party produced such information.

            11.     Challenging the Designation

            a.      Classified Information. A party shall not be obligated to challenge the

     propriety of a designation of Classified Information at the time such designation is made,

     and a failure to do so shall not preclude a subsequent challenge to the designation. In the

     event that any party to this litigation disagrees at any stage of these proceedings with the

     designation of any information as Classified Information, the parties shall first try to resolve

     the dispute in good faith on an informal basis, such as by production of redacted copies. If

     the dispute cannot be resolved, the objecting party may invoke this Protective Order by

     objecting in writing to the party who designated the document or information as Classified

     Information. The designating party shall then have 14 days to move the court for an order

     preserving the designated status of the disputed information. The disputed information shall




                                              Page 7 of 12
Case 4:19-cv-00816-ALM-CAN Document 16 Filed 04/02/20 Page 8 of 11 PageID #: 125




     remain Classified Information unless and until the court orders otherwise. Failure to move

     for an order shall constitute a termination of the status of such item as Classified

     Information.

            b.      Qualified Persons. In the event that any party in good faith disagrees with the

     designation of a person as a Qualified Person or the disclosure of particular Classified

     Information to such person, the parties shall first try to resolve the dispute in good faith on

     an informal basis. If the dispute cannot be resolved, the objecting party shall have 14 days

     from the date of the designation or, in the event particular Classified Information is

     requested subsequent to the designation of the Qualified Person, 14 days from service of the

     request to move the court for an order denying the disposed person (a) status as a Qualified

     Person, or (b) access to particular Classified Information. The objecting person shall have

     the burden of demonstrating that disclosure to the disputed person would expose the

     objecting party to the risk of serious harm. Upon the timely filing of such a motion, no

     disclosure of Classified Information shall be made to the disputed person unless and until

     the court enters an order preserving the designation.

            12.     Manner of Use in Proceedings

            In the event a party wishes to use any Classified Information in affidavits,

     declarations, briefs, memoranda of law, or other papers filed in this litigation, the party shall

     do one of the following: (1) with the consent of the producing party, file only a redacted

     copy of the information; (2) where appropriate (e.g., in connection with discovery and

     evidentiary motions) provide the information solely for in camera review; or (3) file such

     information under seal with the court consistent with the sealing requirements of the court.

            13.     Filing Under Seal




                                              Page 8 of 12
Case 4:19-cv-00816-ALM-CAN Document 16 Filed 04/02/20 Page 9 of 11 PageID #: 126




              The clerk of this court is directed to maintain under seal all documents, transcripts

     of deposition testimony, answers to interrogatories, admissions, and other papers filed under

     seal in this litigation that have been designated, in whole or in part, as Classified

     Information by any party to this litigation consistent with the sealing requirements of the

     court.

              14.    Procedure for Filing Under Seal

              A person seeking to file documents under seal must follow the procedures set forth

     below in subsection (a), unless someone else has designated these documents as containing

     Classified Information pursuant to this ProtectiveOorder, in which event those involved

     must follow the procedures set forth in subsection (b). Once the Court has granted leave to

     file under seal, documents to be filed under seal must be filed in accordance with subsection

     (c).

              a.     Documents Designated by the Filing Party. A person seeking leave of Court

     to file some or all of a document containing Classified Information under seal (the “Filing

     Party”) must file an Application for Leave to File Under Seal (“Application”), describing

     the nature of the information that the Filing Party asserts should be closed to public

     inspection, and supported by a declaration.

              b.     Documents Designated by Another. At least 3 days before seeking to file

     under seal a document containing Classified Information previously designated by another

     pursuant to this Protective Order, the Filing Party must confer with the person that

     designated the material (the “Designating Party”) in an attempt to eliminate or minimize the

     need for filing under seal by means of redaction. If the document cannot be suitably

     redacted by agreement, the Filing Party may file an Application pursuant to subsection (a).




                                              Page 9 of 12
Case 4:19-cv-00816-ALM-CAN Document 16 Filed 04/02/20 Page 10 of 11 PageID #: 127




     Subsequently, within 4 days of the filing of the Application, the Designating Party must file

     a declaration establishing that all or part of the designated material is sealable, by showing

     good cause. If the Application is denied, the Filing Party may file the document in the public

     case file (i.e., unsealed) no earlier than 4 days, and no later than 10 days, after the

     Application is denied, unless the Court orders otherwise.

            c.      After Leave of Court Has Been Granted. Once the Court has granted leave to

     file a document under seal, the Filing Party must thereafter file the document.

            15.     Return of Documents

            Not later than 120 days after conclusion of this litigation and any appeal related to it,

     any Classified Information, all reproductions of such information, and any notes,

     summaries, or descriptions of such information in the possession of any of the persons

     specified in paragraph 2 (except subparagraph 2(a)(iii)) shall be returned to the producing

     party or destroyed, except as this court may otherwise order or to the extent such

     information has been used as evidence at any trial or hearing. Notwithstanding this

     obligation to return or destroy information, counsel may retain attorney work product,

     including document indices, so long as that work product does not duplicate verbatim

     substantial portions of the text of any Classified Information.

            16.     Ongoing Obligations

             Insofar as the provisions of this Protective Order, or any other protective orders

     entered in this litigation, restrict the communication and use of the information protected by

     it, such provisions shall continue to be binding after the conclusion of this litigation, except

     that (a) there shall be no restriction on documents that are used as exhibits in open court

     unless such exhibits were filed under seal, and (b) a party may seek the written permission




                                             Page 10 of 12
Case 4:19-cv-00816-ALM-CAN Document 16 Filed 04/02/20 Page 11 of 11 PageID #: 128




     of the producing party or order of the court with respect to dissolution or modification of

     this, or any other, protective order.

            17.     Advice to Clients

             This order shall not bar any attorney in the course of rendering advice to such

     attorney’s client with respect to this litigation from conveying to any party client the

     attorney’s evaluation in a general way of Classified Information produced or exchanged

     under the terms of this order; provided, however, that in rendering such advice and

     otherwise communicating with the client, the attorney shall not disclose the specific contents

     of any Classified Information produced by another party if such disclosure would be

     contrary to the terms of this Protective Order.

            18.     Duty to Ensure Compliance

             Any party designating any person as a Qualified Person shall have the duty to

     reasonably ensure that such person observes the terms of this Protective Order and shall be

     responsible upon breach of such duty for the failure of such person to observe the terms of

     this Protective Order.

            19.     Waiver

            Pursuant to Federal Rule of Evidence 502, neither the attorney-client privilege nor

     work product protection is waived by disclosure connected with this litigation.

            20.     Modification and Exceptions

            The parties may, by stipulation, provide for exceptions to this order and any party

     may seek an order of this court modifying this Protective Order.
                                       SIGNED this 2nd day of April, 2020.




                                                                ___________________________________
                                                                Christine A. Nowak
                                             Page 11 of 11      UNITED STATES MAGISTRATE JUDGE
